   Case 2:17-cv-00824-MHT-JTA Document 44 Filed 04/19/21 Page 1 of 3




  IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

        MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION

COURTNEY WHITE,                      )
                                     )
       Plaintiff,                    )
                                     )           CIVIL ACTION NO.
       v.                            )             2:17cv824-MHT
                                     )                  (WO)
LT. TOTTY and OFFICER D.             )
LEWIS,                               )
                                     )
       Defendants.                   )

                                 ORDER

       Before the court is the parties’ joint motion for

extension    of     trial     date       (Doc.    41).         The   court

recognizes that plaintiff Courtney White has recently

been    appointed      new   counsel,     and     that   his    attorneys

require adequate time to prepare for trial.                      However,

the court is concerned about extending the trial date

too far because of the need to resolve this case.                     This

suit is more than three years old, and it is time for

this    matter    to   proceed    to     trial.       The   court     will

therefore grant only a limited continuance of the trial

date and related deadlines, with the understanding that
   Case 2:17-cv-00824-MHT-JTA Document 44 Filed 04/19/21 Page 2 of 3




the pretrial phase of this case is not being broadly

reopened or extended and relitigated.

    Accordingly, it is ORDERED that:

    (1) The joint motion for extension (Doc. 41) is

granted to the extent set forth below.

    (2) The jury selection and trial of this cause, now

set for July 19, 2021, see Order (Doc. 29), are reset

for August 16, 2021, at 10:00 a.m. in Courtroom 2FMJ,

at the Frank M. Johnson, Jr. United States Courthouse

Complex, One Church Street, Montgomery, Alabama.

    (3) The deadlines below, as previously set forth in

the court’s order of March 22, 2021 (Doc. 32), are

reset as follows:

    Depositions: June 25, 2021

    Witness Lists: July 19, 2021

    Motions for Virtual Testimony: July 26, 2021

    Exhibit Lists: August 2, 2021
   Case 2:17-cv-00824-MHT-JTA Document 44 Filed 04/19/21 Page 3 of 3




    Except to the extent specified in this order, all

deadlines previously set by the court remain in effect.

    DONE, this the 19th day of April, 2021.

                                   /s/ Myron H. Thompson
                                UNITED STATES DISTRICT JUDGE
